FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2002 Commission File Number 1-10312 SYNOVUS FINANCIAL CORP. (Exact name of registrant as specified in its charter) Georgia 58-1134883 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 901 Front Avenue P. O. Box 120 Columbus, Georgia 31902 (Address of principal executive offices) (706) 649-2401 (Registrants' telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] At October 31, 2002, 299,850,084 shares of the Registrants Common Stock, $1.00 par value, were outstanding. SYNOVUS FINANCIAL CORP. INDEX Page Part I. Financial Information Number Item 1. Financial Statements Consolidated Balance Sheets (unaudited) September 30, 2002 and December 31, 2001 3 Consolidated Statements of Income (unaudited) Nine and Three Months Ended September 30, 2002 and 2001 4 Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, 2002 and 2001 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 32 Part II. Other Information Item 6. (a)Exhibits 33 (b)Reports on Form 8-K 33 Signature Page 34 Certification of Chief Executive Officer 35 Certification of Chief Financial Officer 37 Exhibit Index 37 (11)Statement re Computation of Per Share Earnings (99.1)Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (99.2)Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 PART I. FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS SYNOVUS FINANCIAL CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, (In thousands, except share and per share data) ASSETS Cash and due from banks $ 651,852 648,179 Interest earning deposits with banks 3,971 3,884 Federal funds sold and securities purchased under resale agreements 97,676 23,673 Mortgage loans held for sale 237,624 397,940 Investment securities available for sale 2,162,135 2,088,287 Loans, net of unearned income 14,058,387 12,417,917 Allowance for loan losses Loans, net 13,864,382 12,247,148 Premises and equipment, net 605,400 572,618 Other assets Total assets $ 18,510,215 16,654,891 LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Deposits: Non-interest bearing $ 2,204,906 1,984,523 Interest bearing 11,439,551 10,161,675 Total deposits 13,644,457 12,146,198 Federal funds purchased and securities sold under repurchase agreements 1,114,705 1,345,822 Long-term debt 1,294,091 1,052,943 Other liabilities 382,834 316,344 Total liabilities 16,436,087 14,861,307 Minority interest in consolidated subsidiaries 114,874 98,638 Shareholders' equity: Common stock - $1.00 par value; Authorized 600,000,000 shares; issued 299,878,903 in 2002 and 299,703,639 in 2001; outstanding 291,056,681 in 2002 and 294,673,764 in 2001 299,879 294,849 Surplus 284,674 171,257 Treasury stock - 175,264 shares in 2002 and 2001 Unamortized restricted stock Accumulated other comprehensive income 46,341 29,338 Retained earnings 1,329,813 1,200,869 Total shareholders' equity 1,959,254 1,694,946 Total liabilities and shareholders' equity $ 18,510,215 16,654,891 See accompanying notes to consolidated financial statements. 3 SYNOVUS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Nine Months Ended Three Months Ended September 30, September 30, (In thousands, except per share data) Interest income: Loans, including fees $ 685,798 754,614 236,580 245,850 Investment securities: U.S. Treasury and U.S. Government agencies 43,348 53,519 13,967 16,674 Mortgage-backed securities 32,900 28,044 10,946 9,997 State and municipal 8,598 8,688 2,858 2,953 Other investments 3,285 2,567 1,058 844 Mortgage loans held for sale 10,796 9,765 3,351 3,328 Federal funds sold and securities purchased under resale agreements 1,129 4,012 371 1,070 Interest earning deposits with banks 40 13 37 Total interest income Interest expense: Deposits 197,625 325,871 66,844 97,783 Federal funds purchased and securities sold under repurchase agreements 14,317 35,784 4,381 10,894 Long-term debt Total interest expense Net interest income 530,897 459,019 182,939 158,718 Provision for losses on loans Net interest income after provision for losses on loans Non-interest income: Electronic payment processing services 503,734 470,531 173,199 161,892 Service charges on deposit accounts 69,512 62,357 24,281 21,152 Fees for trust services 21,295 19,215 6,928 6,637 Brokerage revenue 13,605 12,343 4,372 3,858 Mortgage banking income 27,986 27,604 10,793 8,938 Credit card fees 16,609 15,306 6,010 5,553 Securities gains, net 2,606 1,183 717 337 Other fee income 14,792 12,586 5,254 4,109 Other operating income Non-interest income before reimbursable items and impairment loss on private equity investment 735,138 683,953 255,072 229,375 Reimbursable items 173,495 177,115 56,473 54,993 Impairment loss on private equity investment - - - Total non-interest income Non-interest expense: Salaries and other personnel expense 443,839 413,164 162,209 141,455 Net occupancy and equipment expense 181,833 175,903 62,327 58,088 Other operating expenses Non-interest expense before reimbursable items 784,688 737,509 271,492 248,470 Reimbursable items 177,115 Total non-interest expense Minority interest in subsidiaries' net income 16,967 14,208 6,254 4,976 Income before income taxes 406,528 356,299 143,855 123,848 Income tax expense Net income $ Net income per share : Basic $ Diluted Weighted average shares outstanding: Basic Diluted Dividends declared per share $ 4 SYNOVUS FINANCIAL CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (In thousands) Operating Activities Net Income $ 260,919 226,405 Adjustments to reconcile net income to net cash provided by operating activities: Provision for losses on loans 49,497 34,956 Depreciation, amortization, and accretion, net 69,638 64,175 Deferred income tax expense 2,332 6,316 Decrease in interest receivable 4,727 18,818 Decrease in interest payable Minority interest in subsidiaries' net income 16,967 14,208 Decrease (increase) in mortgage loans held for sale 160,832 Other, net Net cash provided by operating activities Investing Activities Cash acquired from acquisitions 14,722 8,330 Net (increase) decrease in interest earning deposits with banks 23 Net (increase) decrease in federal funds sold and securities purchased under resale agreements 380,073 Proceeds from maturities and principal collections of investment securities available for sale 496,185 738,890 Proceeds from sales of investment securities available for sale 104,427 134,759 Purchases of investment securities available for sale Net increase in loans Purchases of premises and equipment Proceeds from disposals of premises and equipment 2,316 10,765 Proceeds from sales of other real estate 13,170 13,345 Increase in contract acquisition costs Additions to computer software Net cash used by investing activities Financing Activities Net increase in demand and savings deposits 828,318 228,235 Net increase (decrease) in certificates of deposit 297,946 Net (decrease) increase in federal funds purchased and securities sold under repurchase agreements 171,927 Principal repayments on long-term debt Proceeds from issuance of long-term debt 197,684 91,438 Dividends paid to shareholders Proceeds from issuance of common stock Net cash provided by financing activities Increase (decrease) in cash and cash equivalents 3,673 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to consolidated financial statements. 5 SYNOVUS FINANCIAL CORP.
